Name: Commission Regulation (EEC) No 406/91 of 20 February 1991 altering the export refunds on cereals and on wheat or rye flour, groats and meal
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 48/24 Official Journal of the European Communities 21 . 2 . 91 COMMISSION REGULATION (EEC) No 406/91 of 20 February 1991 altering the export refunds on cereals and on wheat or rye flour, groats and meal THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 3577/90 (2), and in particular the fifth subparagraph of Article 1 6 (2) thereof, Whereas the export refunds on cereals and on wheat or rye flour, groats and meal were fixed by Commission Regulation (EEC) No 363/91 (3), as amended by Regula ­ tion (EEC) No 380/91 (4) ; Whereas it follows from applying the detailed rules contained in Commission Regulation (EEC) No 363/91 to the information known to the Commission that the export refunds at present in force should be altered to the amounts set out in the Annex hereto, HAS ADOPTED THIS REGULATION : Article 1 The export refunds on the products listed in Article 1 (a), (b) and (c) of Regulation (EEC) No 2727/75, exported in the natural state, as fixed in the Annex to amended Regu ­ lation (EEC) No 363/91 are hereby altered as shown in the Annex to this Regulation in respect of the products set out therein. Article 2 This Regulation shall enter into force on 21 February 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 20 February 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 281 , 1 . 11 . 1975, p. 1 . 0 OJ No L 353 , 17 . 12 . 1990, p. 23 , (3) OJ No L 42, 15. 2 . 1991 , p. 19 . (4) OJ No L 43, 16. 2. 1991 , p. 42. 21 . 2. 91 Official Journal of the European Communities No L 48/25 ANNEX to the Commission Regulation of 20 February 1991 altering the export refunds on cereals and on wheat or rye flour, groats and meal (ECU/ tonne) Product code Destination (') Amount of refund 0709 90 60 000 0712 90 19 000 1001 10 10 000 1001 10 90 000 1001 90 91 000 1001 90 99 000 1002 00 00 000 1003 00 10 000 1003 00 90 000 1004 00 10 000 1004 00 90 000 1005 10 90 000 1005 90 00 000 1007 00 90 000 1008 20 00 000 1101 00 00 100 1101 00 00 130 1101 00 00 150 1101 00 00 170 1101 00 00 180 1101 00 00 190 1101 00 00 900 1102 10 00 600 1102 10 00 900 1103 11 10 100 1103 11 10 200 1103 11 10 500 1103 11 10 900 1103 11 90 100 1103 11 90 900 04 06 02 04 05 02 03 05 02 07 02 04 06 02 03 02 01 01 01 01 01 01 01 01 01 01 01 140,00 50,00 0 100,00 100,00 20,00 100,00 100,00 20,00 87,00 0 87,00 30,00 20,00 65,00 0 0 0 0 0 0 0 0 0 0 0 0 No L 48/26 Official Journal of the European Communities 21 . 2. 91 (') The destinations are identified as follows : 01 All third countries, 02 Other third countries, 03 Switzerland, Austria and Liechtenstein, 04 Switzerland, Austria, Liechtenstein, Ceuta and Melilla, 05 Zone II (b), 06 The Soviet Union, 07 Poland and Hungary. NB : The zones are those defined in Commission Regulation (EEC) No 1124/77 (OJ No L 134, 28.5, 1977, p. 53), as last amended by Regulation (EEC) No 3049/89 (OJ No L 292, 11 . 10 . 1989, p. 10).